            Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 1 of 22



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 TAMARA BLANCHETTE, on behalf of
 herself and all others similarly situated,

                                Plaintiff,

                        v.
                                                                 Case No. 19-cv-________
                                                                                 1775
 ELISABETH DEVOS, in her official
 capacity as Secretary of Education, and
 UNITED STATES DEPARTMENT OF                                 CLASS ACTION COMPLAINT
 EDUCATION,

                                Defendants.




                                              INTRODUCTION

       1.      Ten years ago, Named Plaintiff Tamara Blanchette, a low-income single mother

and waitress, decided that she wanted to improve her career by becoming a probation officer. To

achieve this goal, she researched schools online and scheduled a visit at the Minnesota School of

Business (“MSB”), a for-profit institution of higher education, to learn more about its criminal

justice program.

       2.      During her December 2008 visit, MSB staff told Ms. Blanchette that its associate

degree in criminal justice would allow her to work as a probation officer in Minnesota and that

its credits would easily transfer to other institutions. Based on those representations, Ms.

Blanchette enrolled and borrowed thousands of dollars in federal student loans to cover the cost

of her attendance.
            Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 2 of 22



       3.      Ultimately, Ms. Blanchette was unable to complete her degree at MSB and

returned to her job as a waitress. In 2015, after being unable to afford her monthly student loan

payments, Ms. Blanchette defaulted on her federal student loans.

       4.      In September 2016, following a multi-week trial, a Minnesota state court found

that MSB and its sister school, Globe University (“Globe”), had made false, deceptive, and

misleading statements to both enrolled and prospective students, including Ms. Blanchette, about

its criminal justice program.

       5.      In December 2016, the United States Department of Education (“ED”) likewise

found that MSB and Globe had misrepresented its criminal justice program, as well as the

transferability of its credits to other institutions. As a result, ED stripped MSB and Globe of

their eligibility to participate in federal student aid programs under Title IV of the Higher

Education Act (“HEA”) (hereinafter, the “recertification denial”), causing the schools to close.

       6.      Pursuant to the terms of Ms. Blanchette’s Master Promissory Note (“MPN”) and

applicable law and regulations, she and the proposed class have a defense against repayment that

renders their federal student loan debt unenforceable.

       7.      Secretary of Education Elisabeth DeVos and ED (collectively, the “Defendants”)

nevertheless subjected Ms. Blanchette and the proposed class to involuntary collection efforts

through the Bureau of the Fiscal Service’s (“Fiscal Service”) Treasury Offset Program (“TOP”)

and administrative wage garnishment (“AWG”).

       8.      Ms. Blanchette brings this lawsuit under the Administrative Procedure Act

(“APA”) and Due Process Clause on behalf of herself and all other individuals who: (i) took out

federal student loans to attend MSB and Globe based on the schools’ misrepresentations about its

criminal justice program and the transferability of its credits; (ii) testified or submitted sworn




                                                  2
             Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 3 of 22



affidavits in the Minnesota state trial about their reliance on those misrepresentations; and

(iii) have been subjected to involuntary collection efforts by Defendants.

        9.      Ms. Blanchette asks this Court to find that the Defendants violated the APA by:

(i) certifying and re-certifying the legal enforceability of the proposed class of MSB and Globe

borrowers’ defaulted student loan debt, even though Defendants knew about the legal bar to the

collection of those loans resulting from MSB’s and Globe’s illegal misconduct; (ii) actually

offsetting these borrowers’ debts by seizing their tax refunds and other federal benefits; and/or

(iii) issuing a wage garnishment or withholding order. Ms. Blanchette also seeks to halt the

further certification or garnishment of the proposed class’s defaulted student loan debt, as well as

to recoup amounts previously seized.

                                       JURISDICTION AND VENUE

        10.     This Court has federal question jurisdiction under 28 U.S.C. § 1331 because this

action arises under the APA, 5 U.S.C. §§ 701-706, the HEA, 20 U.S.C. § 1082, the Debt

Collection Improvement Act, 31 U.S.C. § 3701, and the Due Process Clause of the Fifth

Amendment, U.S. Const. amend. V. The Court also has the authority to order a remedy pursuant

to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

        11.     Because this is an action against an officer and agency of the United States, venue

is proper in this district pursuant to 28 U.S.C. § 1391(e). Venue is also proper in this district

because Secretary DeVos performs her official duties here. Finally, many of the events giving

rise to this action took place here.

                                                 PARTIES

        12.     Plaintiff Tamara Blanchette is a natural person who resides in Minneapolis,

Minnesota.




                                                  3
          Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 4 of 22



       13.     Defendant Elisabeth DeVos is the Secretary of Education. In her official

capacity, the Secretary of Education oversees all operations of the Department of Education and

the administration of federal student loans, including the Federal Family Education Loan

(“FFEL”) and Direct Loan programs. She has the ultimate duty and power to collect, discharge,

cancel, settle, or compromise federal student loans. In this capacity, the Secretary of Education

may place a loan into defaulted status, report that default to all three major credit bureaus, certify

and refer that debt to Treasury for payment by offset, and issue a wage garnishment order.

       14.     Defendant ED is a department of the executive branch of the United States

government headquartered in Washington, D.C. and an agency of the United States within the

meaning of 5 U.S.C. § 552(f)(1).

                            ALLEGATIONS COMMON TO THE CLASS

                                Defaulting on Federal Student Loan Debt

       15.     Pursuant to the HEA, borrowers who fail to make their scheduled payments for a

period of at least 270 days are considered to be in default on their federal student loans. 20

U.S.C. § 1085(l).

       16.     Once a borrower defaults, the consequences are severe.

       17.     The entire unpaid balance of the borrower’s loan, including interest, immediately

becomes due. The interest is also capitalized, which increases the principal balance of the loan.

       18.     A borrower can also be held responsible for any court costs, collection fees, and

attorney’s fees associated with the defaulted student loan debt. These costs and fees can add as

much as twenty-five percent to the balance of Direct and FFEL loans.

       19.     A borrower in default also loses his or her eligibility to receive additional federal

student aid (including Pell grants), which may prevent the borrower from returning to school.




                                                  4
            Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 5 of 22



        20.      In addition, the HEA requires the Secretary of Education to report the borrower’s

default to all three major credit bureaus, 20 U.S.C. § 1080a(a),1 after first verifying “its accuracy

and completeness,” id. § 1080a(c).2

        21.      According to the terms of the Borrower’s Rights and Responsibilities Statement,

which is included with every Master Promissory Note, ED must provide at least thirty days’

notice to a borrower before reporting the default information to credit bureaus.3 This allows the

borrower to dispute the debt before it is reported.

        22.      Once reported, a borrower’s default remains on her credit report for at least seven

years. 20 U.S.C. § 1080a(f).

        23.      Defaults can damage borrowers’ credit by lowering their overall credit scores. As

a result, defaults can make it more difficult for borrowers to buy a car or house, pay insurance

premiums, open a bank account, get a credit card or other line of credit, or obtain certain jobs.

        24.      There are three ways a borrower can get out of default: repayment in full, loan

consolidation, or loan rehabilitation. Each option can only be used once.

        25.      As relevant here, loan rehabilitation involves a written agreement between the

borrower and loan holder to make nine voluntary, reasonable, and affordable monthly payments

within twenty days of the due date over a period of ten consecutive months. Once made, the



1
        The HEA makes clear that borrowers of Direct loans will have the “same terms, conditions, and benefits”
as borrowers of FFEL loans. 20 U.S.C. § 1087e(a)(1).
2
       See also Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681s-2(a)(1) (prohibiting the reporting of
consumer information that a person “knows or has reasonable cause to believe” is inaccurate).
3
          See U.S. Dep’t of Educ., Master Promissory Note, William D. Ford Federal Direct Loan Program, Direct
Subsidized and Direct Unsubsidized Loans Borrower’s Rights and Responsibilities Statement, OMB No. 1845-
0007, at 12, available at: https://ifap.ed.gov/dlfsheets/attachments/DLSubUnsubMPNnodatalabels.pdf (“Direct
Loan MPN”); see also U.S. Dep’t of Educ., Federal Family Education Loan Program (FFELP), Federal Stafford
Loan, Master Promissory Note, Borrower’s Rights and Responsibilities, OMB No. 1845-0006, at *7, available at:
https://ifap.ed.gov/dpcletters/attachments/FP0608StaffApp2008.pdf (“FFEL Loan MPN”).



                                                       5
           Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 6 of 22



borrower’s loans will no longer be in default, the record of default will be removed from the

borrower’s credit history (but the late payments that led to the default will remain), collection of

payments through wage garnishment or Treasury offset will stop, and the borrower’s eligibility

for federal student aid will be restored.

                                  ED’s Extrajudicial Collection Powers

         26.   As part of its management of the federal student loan program, ED possesses

extensive extrajudicial collection powers, including the power to seize federal student borrowers’

tax refunds or other federal benefits and garnish their wages without a court order. See 31

U.S.C. § 3716; 31 U.S.C. § 3720A; 31 U.S.C. § 3720D. ED can choose to pursue these different

collection methods separately or simultaneously.

         27.   Like other federal agencies, ED relies on Treasury’s Fiscal Service to effectuate

offsets in order to secure payment for debts owed.

         28.   In fiscal year 2017, for example, Treasury collected over $14 billion in debt owed

to ED.

         29.   The Debt Collection Improvement Act (“DCIA”) governs the collection of all

debts owed to the United States, including through the Fiscal Service’s TOP.

         30.   Under the DCIA, before submitting a debt to Treasury, ED must first comply with

certain notice requirements to the borrower. See 31 U.S.C. §§ 3716, 3720A(b)(3); 31 C.F.R.

§ 285.2(d); 34 C.F.R. § 30.33. Once it has provided this notice, ED must then certify only those

debts that it determines are legally enforceable. Id.

         31.   In other words, prior to certifying a debt to Treasury for offset, ED must make a

final determination of legal enforceability, which includes certification that the debt is due, in the




                                                  6
            Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 7 of 22



amount stated, with no legal bars to collection. 31 U.S.C. § 3720A(b); 31 C.F.R.

§§ 285.2(d)(1)(i), 285.5(b), (d)(3).

        32.      One possible legal bar to collection includes a borrower’s defense against

repayment. Pursuant to the terms of the MPN, a student loan borrower has a defense against

repayment whenever the “school did something wrong or failed to do something that it should

have done.”4 Federal regulations also allow a borrower to assert a defense against repayment

whenever the school commits an act or omission relating to the making of a loan (or the

provision of educational services for which the loan was provided) that would give rise to a

cause of action under state law. 34 C.F.R. § 685.206(c)(1); see also 20 U.S.C. § 1087e(h).5

        33.      If ED determines that the borrower’s student loan debt is legally enforceable and

proceeds to certify that debt to the Secretary of Treasury, Treasury’s Fiscal Service will offset

the borrower’s tax refund or other federal benefits to satisfy the debt in question. 31 C.F.R.

§ 285.2(b)(2).

        34.      Once it has done so, the Fiscal Service will then inform the debtor of the offset.

31 C.F.R. § 285.2(e). This will be the second notice that the borrower receives.

        35.      After the Secretary of Education has notified a debtor of her initial intent to offset

a debt, the Secretary of Education may also offset future years’ tax refunds without providing the

debtor with any additional notice. 34 C.F.R. §§ 30.22(d), 30.33(a).




4
        See Direct Loan MPN at 13; FFEL Loan MPN at *2.
5
         Federal regulations governing FFEL loans also dictate that “[a]ny lender holding a loan is subject to all
claims and defenses that the borrower could assert against the school with respect to that loan,” so long as the
borrower can establish that there was a sufficiently close relationship between the school and the lender. See 34
C.F.R. § 682.209(g). This provision of the FFEL regulations reflects the Department of Education’s adoption of the
Federal Trade Commission’s Preservation of Consumers’ Claims and Defenses regulation, commonly referred to as
the “Holder Rule.” See 16 C.F.R. §§ 433.1-433.2.



                                                        7
           Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 8 of 22



       36.     In order to effectuate future offsets, however, the Secretary of Education must re-

certify the debt to Treasury’s Fiscal Service every year. This re-certification must include a new

final agency determination that the debt continues to be legally enforceable. 31 C.F.R.

§ 285.5(d)(3)(i)(B), (d)(7)(i).

       37.     Moreover, the Secretary of Education has an ongoing obligation to immediately

notify the Fiscal Service of any change in status to the legal enforceability of a debt. 31 C.F.R.

§§ 285.2(d)(4), (d)(10)(iv).

       38.     The Secretary of Education may also choose to garnish a borrower’s wages as a

means of collecting defaulted student loan debt. 20 U.S.C. § 1095a; 31 U.S.C. § 3720D(a). The

Secretary of Education may only do so, however, if she follows certain procedures. See 20

U.S.C. § 1095a(a); 31 U.S.C. § 3720D(b).

       39.     Pursuant to the Department’s regulations, at least thirty days prior to issuing any

garnishment order, ED must provide written notice of its intent to garnish to the borrower via

first class mail. 34 C.F.R. § 34.4. This notice must include the nature and amount of the debt,

id. § 34.5, and an explanation of the borrower’s rights and applicable deadlines, id. § 34.6.

       40.     ED must offer an opportunity for a hearing to any borrower who objects regarding

“the existence, amount, or current enforceability of the debt.” 34 C.F.R. § 34.6; see also 20

U.S.C. § 1095a(a)(5). The hearing official’s decision is a final agency action under the APA. 34

C.F.R. § 34.17.

       41.     Within thirty days of the hearing official’s decision—or, alternatively, within

thirty days of the borrower’s failure to timely request a hearing—ED will issue a garnishment

order directly to the borrower’s employer. 34 C.F.R. § 34.18. The Secretary of Education has




                                                 8
           Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 9 of 22



the right to take legal action against an employer in order to enforce that order. 20 U.S.C.

§ 1095a(a)(6).

        42.      Once issued, a garnishment or withholding order remains in effect until the

Secretary of Education rescinds the order or the debt is fully paid, including interest, penalties,

and collection costs. 34 C.F.R. § 34.26. Such an order also qualifies as a final agency action

under the APA.

                                           MSB and Globe

        43.      MSB is a for-profit institution of higher education with its principal place of

business in Woodbury, Minnesota. As recently as 2016, MSB operated campuses in Blaine,

Brooklyn Center, Elk River, Lakeville, Moorhead, Plymouth, Richfield, Rochester, Shakopee,

and St. Cloud, Minnesota. MSB also enrolled Minnesota students in the MSB-Online Division

from Richfield, Minnesota.

        44.      Globe—MSB’s sister school—is also a for-profit institution of higher education

with its principal place of business in Woodbury, Minnesota. As recently as 2016, Globe

operated two campuses in Minneapolis and Woodbury, Minnesota; a campus in Sioux Falls,

South Dakota; campuses at seven Wisconsin locations; and an online program.

        45.      MSB and Globe are jointly operated by the same management team, share certain

resources, and are owned by the same family. See Minnesota v. Minnesota Sch. of Business,

Inc., No. 27-cv-14-12558, 2016 WL 9709976, at *2–*3 (Minn. Dist. Ct. Sept. 8, 2016) (Trial

Order) (“MSB”). In addition, MSB and Globe “h[o]ld themselves out to the public as separately

titled, but factually indistinguishable entities.” Id. at *47.




                                                   9
          Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 10 of 22



       46.     From 2009 to 2015, MSB and Globe collectively enrolled approximately 28,000

students at their Minnesota campuses (including the online division located in Richfield,

Minnesota). More than 14,000 students graduated during that time period.

       47.     As of September 2016, close to 3,000 students were still enrolled at either MSB or

Globe. Approximately 1,300 of those students were pursuing degrees in criminal justice.

       48.     As described in greater detail below, both MSB and Globe defrauded numerous

students, misconduct for which they were ultimately found jointly liable. MSB, 2016 WL

9709976, at *47.

                            ED’s Knowledge of MSB’s and Globe’s Fraud

       49.     The Department of Education has known since at least December 2016 that MSB

and Globe violated Minnesota state law by misrepresenting its educational services to

prospective and current students.

       50.     This knowledge is based on the Findings of Fact, Conclusions of Law, and Order

by the District Court for the Fourth Judicial District in Hennepin County, Minnesota (the

“Minnesota District Court”) and the Department of Education’s own recertification denials,

which ended MSB’s and Globe’s participation in Title IV programs.

   The Minnesota District Court Finds that MSB and Globe Defrauded Numerous Students

       51.     On September 8, 2016, following a multi-week trial, the Minnesota District Court

held that MSB and Globe violated the state’s Consumer Fraud Act (“CFA”) and Deceptive Trade

Practices Act (“DTPA”) when the schools “advertis[ed] and market[ed] their criminal justice

program as providing all or some portion of the education and training necessary to become a

Minnesota police officer.” MSB, 2016 WL 9709976, at *48. The Minnesota District Court

further explained that:




                                               10
          Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 11 of 22



        Defendants' program was not in fact certified by the POST board to permit a graduate to
        become a police officer, nor was it a regionally-accredited program that permitted its
        graduates to attend a . . . “skills training” course to become a licensed Minnesota police
        officer. Yet, Defendants targeted their criminal justice program to students interested in
        careers as Minnesota police officers; advertised that their program could make graduates
        eligible to become police officers or participate in additional training to do so; had
        recruiters recommend the program to students who expressed an interest in becoming
        police officers in Minnesota; and told prospective students that they could become police
        officers or would only need “additional training” to become police officers. These
        representations were false and misleading and in violation of the CFA and DTPA.

Id.

        52.    The Minnesota District Court also concluded that MSB and Globe violated both

the state’s CFA and DTPA when the schools:

        [M]arket[ed] their criminal-justice [sic] associate's [sic] degree program as a means for
        becoming a probation officer in Minnesota. . . . [P]robation officer jobs in Minnesota at a
        minimum require a bachelors [sic] degree, and Defendants knew this. Yet, Defendants
        advertised and recommended their criminal justice associate's [sic] degree program as a
        means for students to become probation officers.

Id. at *49.

        53.    Finally, the Minnesota District Court made factual findings about specific MSB

and Globe students who were misled by the schools, including Named Plaintiff Tamara

Blanchette. See generally, MSB, 2016 WL 9709976, at *18–*40.

        54.    On December 14, 2016, ED confirmed to former Minnesota Attorney General

Lori Swanson that it had received a copy of the Minnesota District Court’s September 2016 Trial

Order. See Exhibit A, Minnesota Attorney General Lori Swanson Letter to ED at 1.

  ED Issues Findings Confirming and Expanding Upon the Minnesota District Court Order

        55.    On December 6, 2016, ED issued recertification denials for both Globe and MSB,

ending their participation in federal student aid under Title IV. See generally Exhibit B, MSB

Recertification Denial; Exhibit C, Globe Recertification Denial. ED provided, inter alia, two

bases for this decision.



                                                11
           Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 12 of 22



         56.      First, ED’s recertification denials specifically refer to the Minnesota District

Court’s Trial Order as a “judicial determination” that both schools had “committed fraud

involving Title IV program funds.” Exh. B at 2; Exh. C at 3. Such a determination makes an

institution ineligible for further participation in Title IV. See 20 U.S.C. § 1002(a)(4)(B); 34

C.F.R. § 600.7(a)(3)(ii).

         57.      Second, the recertification denials explain that, as part of MSB’s and Globe’s

Program Participation Agreements (“PPA”) under the HEA, each institution had agreed to

comply with all Title IV requirements,6 including the prohibition on making “substantial

misrepresentation[s] about the nature of its educational program, its financial charges, or the

employability of its graduates.” See 34 C.F.R. § 668.71.

         58.      Because MSB and Globe had “made substantial misrepresentations about the

nature of its criminal justice program and the employability of the graduates of that program,” as

well as “[their] students’ ability to transfer credits . . . to other institutions,” Exh. B at 2; Exh. C

at 2, both schools violated at least three Title IV, HEA program requirements,7 including, most

critically, ED’s prohibition on substantial misrepresentations “in all forms.” Exh. B at 4; Exh. C

at 4.

         59.      More specifically, ED found that MSB and Globe “substantially misrepresented

to students and prospective students the ability of graduates of MSB’s [and Globe’s] criminal

justice program[s] to become police officers and probation officers in the state of Minnesota. . . .

Here, MSB [and Globe] affirmatively misrepresented Minnesota’s licensing requirements for



6
          See generally 20 U.S.C. § 1094(a)(1); 34 C.F.R. § 668.14(b)(1) (requiring institutions that participate in
the Title IV program under the HEA to “comply with all statutory provisions of or applicable to Title IV of the
HEA” as well as “all applicable regulatory provisions prescribed under that statutory authority”).
7
         The other two Title IV, HEA program requirements that MSB and Globe violated include: (i) fiduciary
duty and (ii) administrative capability. Id. at 4.


                                                          12
           Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 13 of 22



police and probation.” Exh. B at 5; Exh. C at 5. These misrepresentations took place from 2009

until 2014.

         60.    In addition, ED found that:

         [B]lanket statements MSB [and Globe] made to prospective students conflating national
         and regional accreditation . . . constitute substantial misrepresentations. Likewise, some
         of the substantial misrepresentations at issue were made to prospective students who
         informed MSB [and Globe] that they were interested in transferring credits earned at
         MSB [or Globe] to an institution within the University of Minnesota or within the
         Minnesota State Colleges and University system. All of those institutions are accredited
         by the Higher Learning Commission, a regional accreditor, and MSB’s [and Globe’s]
         credits did not transfer. In addition, in some cases, the prospective student asked MSB
         [or Globe] about the transferability of MSB’s credits to a particular institution, and MSB
         [or Globe] misrepresented the transferability of [its] credits to that institution.

Exh. B at 11-12; Exh. C at 11-12. These misrepresentations took place from 2007 until 2014 and

affected students “at each campus” in a broad range of programs of study. Exh. B at 11; Exh. C

at 11.

         61.    The Department of Education explicitly incorporated in its recertification denials

the Minnesota District Court’s factual findings about MSB’s and Globe’s misrepresentations to

specific students who testified or submitted sworn affidavits, including Named Plaintiff Tamara

Blanchette. See Exh. B at 3 n.2; Exh. C at 3 n.2.

                 FACTUAL ALLEGATIONS CONCERNING NAMED PLAINTIFF

                                   Ms. Blanchette’s Enrollment at MSB

         62.    Ms. Blanchette attended MSB, located at 3680 Pheasant Ridge Drive NE, Blaine,

MN 55449, from approximately January 2009 until May 2011, where she was enrolled in its

criminal justice associate degree program.

         63.    Ms. Blanchette borrowed $15,500 in FFEL loans and $8,000 in Direct loans to

pay for her attendance at MSB.




                                                 13
           Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 14 of 22



        64.      As explained by the Minnesota District Court, Ms. Blanchette wanted to pursue a

career as a probation officer. MSB, 2016 WL 9709976, at *36. To explore this career option,

Ms. Blanchette searched the internet and learned that MSB offered a criminal justice program.

Id. She scheduled a visit with admissions representative Brian Saintey to learn more about the

program and see “if it was a good fit for [her].” Id.

        65.      During her visit on December 16, 2008, MSB made numerous representations to

Ms. Blanchette.

        66.      First, when Ms. Blanchette told Mr. Saintey that she wanted to enroll at MSB in

order to become a probation officer, he “responded by telling her she had made a ‘good choice’

and that her career goal was something MSB ‘could help [her] with.’” Id. He then

“recommended that Ms. Blanchette complete MSB’s criminal justice associate degree program[]

and assured her that upon her graduation from the two-year program she could begin her career

as a probation officer.” Id.8 At the time, MSB did not even offer a bachelor’s degree in criminal

justice. Id. Because Minnesota requires probation officers to have at least a bachelor’s degree,

the Minnesota District Court found that MSB’s statements to Ms. Blanchette were false,

deceptive, and misleading.

        67.      Second, Ms. Blanchette told Mr. Saintey during her December 2008 visit that

credit transferability was “a big deal for [her],” as she planned “to obtain an associate’s [sic]

degree at MSB, gain some work experience, and then attend a different college to earn a higher

degree.” Id. at *37. Mr. Saintey falsely stated that transferring her credits would “not be a

problem for her” since MSB credits transferred to other institutions. Id. ED found in its


8
        Id. (“Defendants’ own records confirm that Ms. Blanchette told admission representative Saintey that she
was ‘very interested’ in becoming a probation or parole officer” and that Mr. Sainety recommended that she “enroll
in Defendants' criminal justice associate's [sic] degree program.”).



                                                        14
          Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 15 of 22



recertification denials that MSB’s statements about the transferability of its credits were a

substantial misrepresentation.

        68.     Due to life circumstances unrelated to this case, including her daughter’s drug

addiction and attempted suicide, Ms. Blanchette struggled with her studies. Id. at *37. She

attempted to secure accommodations from MSB that would allow her to help her daughter and

return to her studies at a later date, but was ultimately unsuccessful in doing so. She left MSB

shortly thereafter.

        69.     After leaving MSB, Ms. Blanchette resumed working as a waitress and bartender.

She struggled to make ends meet and could not afford her monthly student loan payments. As a

result, Ms. Blanchette defaulted on all seven of the federal student loans she took out to attend

MSB.

        70.     On or about March 8, 2015, the Secretary of Education sent information about

Ms. Blanchette’s default to all three major credit bureaus.

 Defendants Offset Ms. Blanchette’s Tax Refund Despite Knowing About a Legal Bar to the
                        Collection of her Defaulted Student Loans

        71.     Upon information and belief, on a date known to the Secretary of Education, the

Department of Education sent a Notice of Proposed Treasury Offset to Ms. Blanchette. This

notice referred to her defaulted student loan debt as “legally enforceable” and provided her with

the options of either repaying the debt in full or entering into a “satisfactory” repayment

agreement. This notice did not specifically alert Ms. Blanchette to the fact that she could dispute

the proposed offset by raising a defense against repayment.

        72.     Given Ms. Blanchette’s low income and lack of discretionary funds, she was

unable to hire legal counsel to help her interpret the notice or challenge the Defendants’

proposed offset.



                                                 15
          Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 16 of 22



       73.     Upon information and belief, on a date known to the Secretary of Education, the

Department of Education certified Ms. Blanchette’s debt as legally enforceable and referred her

student loan debt to the Fiscal Service for tax offset.

       74.     Upon information and belief, on several dates known to the Secretary of Treasury,

the Fiscal Service offset Ms. Blanchette’s tax refunds for payment of her student loan debt. In

2018, for example, TOP seized at least $1,906 of Ms. Blanchette’s 2017 state tax refund.

       75.     ED continued to certify Ms. Blanchette’s MSB-related student loan debt for offset

despite actual knowledge from the Minnesota District Court Trial Order and its own findings that

her loans were not legally enforceable.

       76.     As of May 2019, Ms. Blanchette successfully rehabilitated her defaulted student

loans. As a result, ED is legally obligated to withdraw its certification of her student loan debt

for tax refund offset.

       77.     Given Ms. Blanchette’s financial resources, she may default on her student loans

again in the future. If she does, and ED certifies her defaulted loans for offset, she will not be

able to get out of default through loan rehabilitation a second time. Thus, she will have fewer

options to stop the seizure of her tax refunds, making the consequences of default more severe.

       78.     According to the National Student Loan Data System, as of January 2019, the

federal student loan balance attributable to loans Ms. Blanchette took out to attend MSB is

approximately $29,418. ED has also charged Ms. Blanchette an additional $5,891.47 in

collection fees and costs.

                               CLASS ACTION ALLEGATIONS

       79.     Named Plaintiff Tamara Blanchette files this class action on behalf of herself and

all other individuals who are similarly situated. She seeks to represent a class consisting of:




                                                  16
           Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 17 of 22



             All individuals who: (i) borrowed federal student loans to attend MSB or Globe based
             on the schools’ misrepresentations of either its criminal justice program or the
             transferability of its credits to other institutions or both; (ii) testified or submitted
             sworn affidavits in the Minnesota state trial about their reliance on those
             misrepresentations; and (iii) have been or will be subjected to ED’s coercive
             collection efforts through either TOP, AWG, or both.

       80.      The proposed class satisfies the requirements of Rule 23(a) of the Federal Rules

of Civil Procedure.

       81.      The class is so numerous that joinder of all members is impracticable. Fifteen

students testified during trial, while an additional 179 students submitted sworn affidavits. Some

members of the proposed class have already been subjected to coercive collection efforts by the

Defendants, while other members of the group may be subjected to similar collection efforts in

the future. The exact number of class members can be determined easily using Defendants’

records.

       82.      The nature of relief sought, as well as questions of fact and law, are common to

all members of the class. The common questions of law and fact also predominate over any

questions affecting individual members of the class.

       83.      All members of the proposed class have been subjected to MSB’s and Globe’s

misrepresentations about its criminal justice program, the transferability of its credits, or both.

       84.      The common questions of law and fact include, but are not limited to:

                a. Whether ED’s final agency determination that defaulted student loan debt

                    from the proposed class of MSB and Globe borrowers is legally enforceable

                    violates the APA;

                b. Whether ED’s certification and re-certification of, and failure to withdraw the

                    existing certifications of, defaulted student loan debt from the proposed class

                    of MSB and Globe borrowers for offset violates the APA;



                                                  17
          Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 18 of 22



               c. Whether ED’s wage garnishment of defaulted student loan debt from the

                   proposed class of MSB and Globe borrowers violates the APA; and

               d. Whether the Department’s pre-deprivation notice to the proposed class of

                   MSB and Globe borrowers about involuntary collection violated their due

                   process rights under the United States Constitution.

       85.     The claims of Named Plaintiff Tamara Blanchette are typical of the claims of the

proposed class. Each member borrowed federal student loans to attend MSB or Globe. Ms.

Blanchette, like members of the proposed class, relied upon MSB’s and Globe’s

misrepresentations about the schools’ criminal justice programs and the transferability of credits.

She, along with members of the proposed class, has been harmed by the Department’s unlawful,

unreasonable, and arbitrary decision that her defaulted student loan debt is legally enforceable

and thus subject to involuntary collection, including through tax refund offset or wage

garnishment.

       86.     Named Plaintiff Tamara Blanchette is also an adequate representative of the

proposed class. Her interests do not conflict with the interests of the class she seeks to represent.

She intends to prosecute this action vigorously. In addition, Ms. Blanchette has retained counsel

who are competent and experienced in APA, complex consumer protection, and class action

litigation. She is represented by National Student Legal Defense Network (“NSLDN”). NSLDN

counsel have extensive knowledge of higher education law, consumer protection, and student

debt. The interests of the proposed class will be adequately protected by Ms. Blanchette and her

attorneys.

       87.     A class action is superior for the fair and efficient adjudication of this matter.

Defendants have acted in the same unlawful manner with all class members. A legal ruling




                                                 18
         Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 19 of 22



concerning the unlawfulness of Defendants’ actions under the APA and United States

Constitution would vindicate the rights of every class member. Finally, a class action would

serve the economies of time, effort, and expense while preventing inconsistent results.

                                         CAUSES OF ACTION

             Count One: Unlawful Agency Action Under the Administrative Procedure Act

       88.     Named Plaintiff repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       89.     Named Plaintiff seeks a determination that Secretary DeVos and ED violated the

APA by making an improper final agency determination, or failing to make a required final

agency determination, that her student loan debt—and that of the proposed class—was legally

enforceable and, thus, could be collected through offset or wage garnishment.

       90.     First, Secretary DeVos’ and ED’s certification of Named Plaintiff’s and the

proposed class’s debt for offset was required to include a final agency determination that the

debt, in the amount stated, was due and that there were no legal bars to collection.

       91.     In light of ED’s actual knowledge of MSB’s and Globe’s illegal misconduct and

the legal bar to enforcement of Named Plaintiff’s and the proposed class’s debt created by this

misconduct, Secretary DeVos’ and ED’s final agency determination that Named Plaintiff’s and

the proposed class’s student loan debt was legally enforceable is arbitrary and capricious, in

violation of the APA, as well as in violation of Secretary DeVos’ statutory duties under the

DCIA. In the alternative, Secretary DeVos’ and ED’s failure to make the required final agency

determination prior to certifying Named Plaintiff’s and the proposed class’s debt for offset is in

violation of the APA and DCIA.




                                                19
          Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 20 of 22



       92.     Second, Secretary DeVos’ and ED’s determination that Named Plaintiff’s and the

proposed class’s student loan debt is legally enforceable and thus subject to collection through

wage garnishment is also arbitrary and capricious in violation of the APA and DCIA.

         Count Two: Due Process Violation Under the Fifth Amendment to the United States
                                       Constitution

       93.     Named Plaintiff repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       94.     The Fifth Amendment provides: “No person shall . . . be deprived of life, liberty,

or property, without due process of law.” Due process requires that, at a minimum, individuals

receive notice and an opportunity to be heard before they are deprived of property.

       95.     Named Plaintiff and the proposed class have a constitutionally protected property

interest in their tax refunds, other federal benefits, and wages.

       96.     Named Plaintiff and the proposed class were each deprived of that property

interest when Secretary DeVos and ED certified and re-certified their defaulted student loan debt

to Treasury’s Fiscal Service for offset without first providing any pre-deprivation notice about:

(i) the possibility of challenging the offset by asserting a defense against repayment; (ii) the fact

that Named Plaintiff’s and the proposed class’s debt were not legally enforceable, given MSB’s

and Globe’s illegal misconduct; and (iii) Secretary Devos’ general authority to compromise,

cancel, or settle student loan debt.

                                         PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiff respectfully requests that this Court:

       A.      Certify the class as defined in paragraph 79 pursuant to Rule 23 of the Federal

Rules of Civil Procedure;




                                                 20
               Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 21 of 22



          B.       Enter a declaratory judgment, pursuant to 28 U.S.C. § 2201, that class members’

student loan debt from MSB and Globe is not legally enforceable;

          C.       Further declare that the certification of class members’ student loan debt for offset

is unlawful under the DCIA:

          D.       Further declare that the Department of Education is obligated to stop certifying

and recertifying, and withdraw the existing certifications of, class members’ student loan debt for

offset;

          E.       Further declare that class members’ student loan debt cannot be collected through

administrative wage garnishment;

          F.       Strike ED’s final determination that class members’ debts are legally enforceable

as arbitrary and capricious, unlawful, and/or short of a mandatory duty, in violation of the APA

and the DCIA;

          G.       Order ancillary relief under 28 U.S.C. § 2202, including a refund of any amounts

already seized from class members pursuant to offset or garnishment;

          H.       Retain jurisdiction of this matter until Defendants have fulfilled their legal and

Court-ordered obligations, as set forth in this Complaint and any subsequent orders of this Court;

          I.       Award Plaintiff reasonable fees, expenses, costs, and disbursements, including

attorneys’ fees associated with this litigation under the Equal Access to Justice Act, 28 U.S.C.

§ 2412; and

          J.       Grant such further relief as the Court may deem just and proper.



                                                  Respectfully Submitted,

                                                  /s/ Robyn K. Bitner




                                                    21
         Case 1:19-cv-01775-RC Document 1 Filed 06/18/19 Page 22 of 22



                                    ROBYN K. BITNER, Counsel
                                    D.C. Bar No. 1617036

                                    ALEXANDER S. ELSON, Senior Counsel
                                    D.C. Bar No. 1602459

                                    ERIC ROTHSCHILD, Senior Counsel
                                    D.C. Bar No. 1048877

                                    National Student Legal Defense Network
                                    1015 15th Street N.W., Suite 600
                                    Washington, D.C. 20005
                                    robyn@nsldn.org
                                    alex@nsldn.org
                                    eric@nsldn.org
                                    (202) 734-7495


                                    Counsel for Named Plaintiff Tamara Blanchette


Dated: June 18, 2019




                                      22
